

117 HR 1849 IH: To authorize the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to establish a core public health infrastructure program, and for other purposes.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1849IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Miss Rice of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to establish a core public health infrastructure program, and for other purposes.1.Core public health infrastructure for State, local, Tribal, and territorial health departments(a)ProgramThe Secretary of Health and Human Services (in this Act referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall establish a core public health infrastructure program consisting of awarding grants under subsection (b).(b)Grants(1)AwardFor the purpose of addressing core public health infrastructure needs, the Secretary—(A)shall award a grant to each State health department; and(B)may award grants on a competitive basis to State, local, Tribal, or territorial health departments.(2)AllocationOf the total amount of funds awarded as grants under this subsection for a fiscal year—(A)not less than 50 percent shall be for grants to State health departments under paragraph (1)(A); and(B)not less than 30 percent shall be for grants to State, local, Tribal, or territorial health departments under paragraph (1)(B). (c)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under subsection (b) shall use the grant funds to address core public health infrastructure needs, including those identified in the accreditation process under subsection (g).(d)Formula grants to State health departmentsIn making grants under subsection (b)(1)(A), the Secretary shall award funds to each State health department in accordance with—(1)a formula based on population size, burden of preventable disease and disability, and core public health infrastructure gaps, including those identified in the accreditation process under subsection (g); and(2)application requirements established by the Secretary, including a requirement that the State health department submit a plan that demonstrates to the satisfaction of the Secretary that the State’s health department will—(A)address its highest priority core public health infrastructure needs; and(B)as appropriate, allocate funds to local health departments within the State.(e)Competitive grants to State, local, Tribal, and territorial health departmentsIn making grants under subsection (b)(1)(B), the Secretary shall give priority to applicants demonstrating core public health infrastructure needs identified in the accreditation process under subsection (g).(f)Maintenance of effortThe Secretary may award a grant to an entity under subsection (b) only if the entity demonstrates to the satisfaction of the Secretary that—(1)funds received through the grant will be expended only to supplement, and not supplant, non-Federal and Federal funds otherwise available to the entity for the purpose of addressing core public health infrastructure needs; and(2)with respect to activities for which the grant is awarded, the entity will maintain expenditures of non-Federal amounts for such activities at a level not less than the level of such expenditures maintained by the entity for the fiscal year preceding the fiscal year for which the entity receives the grant.(g)Establishment of a public health accreditation program(1)In generalThe Secretary shall—(A)develop, and periodically review and update, standards for voluntary accreditation of State, local, Tribal, and territorial health departments and public health laboratories for the purpose of advancing the quality and performance of such departments and laboratories; and(B)implement a program to accredit such health departments and laboratories in accordance with such standards.(2)Cooperative agreementThe Secretary may enter into a cooperative agreement with a private nonprofit entity to carry out paragraph (1).(h)ReportThe Secretary shall submit to the Congress an annual report on progress being made to accredit entities under subsection (g), including—(1)a strategy, including goals and objectives, for accrediting entities under subsection (g) and achieving the purpose described in subsection (g)(1)(A);(2)identification of gaps in research related to core public health infrastructure; and(3)recommendations of priority areas for such research.(i)DefinitionIn this section, the term core public health infrastructure includes—(1)workforce capacity and competency;(2)laboratory systems;(3)testing capacity, including test platforms, mobile testing units, and personnel;(4)health information, health information systems, and health information analysis;(5)disease surveillance;(6)contact tracing;(7)communications;(8)financing;(9)other relevant components of organizational capacity; and(10)other related activities.(j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $6,000,000,000 for the period of fiscal years 2022 through 2026.2.Core public health infrastructure and activities for CDC(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and improve the core public health infrastructure and activities of the Centers for Disease Control and Prevention to address unmet and emerging public health needs.(b)ReportThe Secretary shall submit to the Congress an annual report on the activities funded through this section.(c)DefinitionIn this section, the term core public health infrastructure has the meaning given to such term in section 1.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000 for the period of fiscal years 2022 through 2026.